Citation Nr: 0117331	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-16 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955, and from January 1956 to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned a disability evaluation of 50 percent.  
The veteran has appealed the issue of entitlement to a higher 
evaluation of his PTSD.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In January 2000, the veteran filed a claim for service 
connection for PTSD.  In July 2000, the RO granted service 
connection for PTSD, based on allegations of witnessing 
traumatic events during service in Korea during the Korean 
War.  The RO assigned an evaluation of 50 percent for the 
veteran's PTSD, with an effective date for service connection 
of January 25, 2000.  The veteran asserts that an increased 
rating is warranted for his PTSD.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The issue is therefore whether a rating in excess of 
50 percent is warranted for PTSD for any time period from 
January 25, 2000.  

The veteran's medical history is remarkable for a history of 
a cerebrovascular accident (CVA) in April 1993, with 
associated memory defects and speech impairment.  See e.g., 
VA hospital reports, dated in April 1993, VA examination 
reports, dated in November 1993 (miscellaneous neurological 
disorders) and July 1994 (general medical), VA outpatient 
treatment report, dated in March 1994.  

A VA PTSD examination report, dated in May 2000, shows that 
the examiner noted that the nature of any intrusive thoughts 
were difficult to assess due to language limitations and 
problems with cognitive function.  Responses were generally 
relevant, although somewhat hampered by apparent limitations 
in understanding English and the affects of his stroke.  Mood 
was moderately labile, "as might be expected with a stroke 
victim."  

In this case, there is medical evidence to indicate that the 
veteran has memory and speech impairment due to his April 
1993 stroke.  Service connection is not currently in effect 
for the residuals of this stroke.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that when it is 
not possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, the May 2000 VA PTSD examination report shows 
that the examiner stated that neither the claims file nor the 
medical record was available at the time of the examination.  
The fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Furthermore, the examiner's findings as to the veteran's 
psychiatric impairment do not clearly dissociate the effects 
of his PTSD from the residuals of his April 1993 stroke.  
Accordingly, the Board has determined that a remand is 
required for another PTSD examination based on a full review 
of the claims file, to include a request for the examiner to 
dissociate the symptomatology and impairment caused by the 
veteran's April 1993 stroke from his PTSD .  

The Board further notes that in the May 2000 VA PTSD 
examination report, the veteran reported that he had received 
psychiatric treatment in Montgomery, Alabama.  It is unclear 
if this is a reference to VA or non-VA treatment.  In any 
event, these records are not currently associated with the 
claims file, and on remand, an attempt should be made to 
obtain these records.  See VCAA, 114 Stat. 2096, 2097-98 (to 
be codified at 38 U.S.C. § 5103A); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995). 

The claim is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
PTSD since 2000, to include any treatment 
in Montgomery, Alabama, and which are not 
currently associated with the claims 
file.  If the veteran indicates that 
additional records are available, the RO 
should obtain and associate those records 
with the claims file.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected 
psychiatric disorder.  The claims folder 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  A complete 
history of the veteran's psychiatric and 
neurological problems, to include his 
April 1993 stroke, should be elicited 
from the veteran and from the available 
medical records.  Such tests, to include 
psychological testing, as the examining 
physician deems necessary should be 
performed.  A multiaxial diagnosis based 
on the current DSM-IV diagnostic criteria 
is required, including a Global 
Assessment of Functioning Score.  In 
particular, the examiner is requested to 
dissociate the symptomatology and 
impairment caused by the veteran's April 
1993 stroke from his PTSD (if this cannot 
reasonably be done, the examiner should 
so state).  A clear rationale should be 
furnished for all opinions rendered.  

3.  The RO should readjudicate the claim 
for a higher evaluation for PTSD, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

If the benefits sought on appeal continue to be denied, an 
appropriate supplemental statement of the case should be 
issued, and the veteran and his representative should be 
afforded a reasonable period of time within which to respond.  
The case should then be returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


